DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/24/2020 has been entered.
Claims 1-20 are pending. 
Previous rejections of the claims under 35 USC 103 are modified in view of the amendments to the claims, but maintained and provided below. 
Response to Arguments
Applicant's arguments filed 7/24/2020 have been fully considered but they are not persuasive. Applicant argues Yoon fails to teach the difference of “more than 1000 psig” because Yoon teaches a preferred range of 500-1000 psig and 1000 psig is less than more than 1000 psig. This is not persuasive. The art is not limited to the preferred embodiment. The range taught is greater than 100 psig, which includes greater than 1000 psig. The preferred embodiment does not place an upper limit on the range, just as one is not placed on the claimed range of more than 1000 psig. 
Applicant argues unexpected results of improved quality in the heavy naphtha when the pressure is greater than 1000 psig compared to the preferred range in Yoon of 500-1000 psig. The table shows the same yield of heavy naphtha with increased quality from 578 psig to 1147 psig, 1431 psig, 1573 psig, and 1716 psig. Applicant’s examples do show improvements at higher-pressure differential between the two reactors or at lower second hydrocracking reactor pressure, but this does not show unexpected results with respect to the abutting range of 1000 . 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere  Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-4, 6-7, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2003/0221990).
With respect to claims 1 and 2, Yoon teaches a process for maximizing production of heavy naphtha from a hydrocarbon stream comprising: 
providing a hydrocarbon feed stream comprising vacuum gas oil to a first hydrocracking reactor (0011; 0023-0024);
hydrocracking the hydrocarbon feed stream in the presence of a hydrogen stream and a first hydrocracking catalyst in the first hydrocracking reactor at first hydrocracking conditions comprising a first hydrocracking pressure to provide a first hydrocracked effluent stream (0011;0032);
fractionating at least a portion of the first hydrocracked effluent stream in a fractionation column to provide a heavy naphtha fraction, a kerosene fraction, and a diesel fraction (0017);
hydrocracking a kerosene stream in a second hydrocracking reactor operating at second hydrocracking conditions comprising a second hydrocracking pressure to provide a second hydrocracked effluent stream (0017), the first hydrocracking pressure being greater than the second hydrocracking pressure by at least 100 psig (0032; 0017), which encompasses the claimed range greater than 1,000 psig or at least 1,050 psig. The preferred range, while not limiting of the broader range, is from 500 to 1000 psig greater (0032), which touches the claim range of greater than 1000 psig; and Yoon teaches
passing at least a portion of the second hydrocracked effluent stream to the fractionation column to maximize the production of heavy naphtha (0018-0019; figure 1; 0022).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05. The broader range of more than 1,000 psig lies inside the range of at least 100 psig.
With respect to claims 3 and 15, Yoon teaches wherein the kerosene stream to the second hydrocracking reactor comprises a portion of the kerosene fraction from the fractionation column (figure 1; 0022; 0017).
With respect to claims 4 and 16, Yoon teaches hydrocracking a kerosene feed in the second reactor comprised of recycled kerosene. Yoon is silent regarding wherein the kerosene feed to the second hydrocracking reactor is from an external source. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine a kerosene stream from an external source available, such as another unit within the refinery, in order to increase the overall naphtha production and minimize the kerosene production when naphtha is the desired product. Additionally, Yoon teaches producing liquid effluent from one or more other hydroprocessing zones, which may or may not be fed by recycle streams (0013 with 0017). In such case, one other hydroprocessing zone may include kerosene hydrocracking, which would have been obvious given it produces effluent comparable to that produced in the cracking reactor disclosed in 0017 and produces the desired naphtha product.
With respect to claims 6 and 7, Yoon teaches separating the effluent from the first reactor to a vapor and liquid and then passing the liquid to the fraction column (0012; 0022). Yoon does not expressly teach first separating the second hydrocracked effluent stream to a second separator to provide a second vaporous stream and a second liquid stream and passing at least a portion of the second liquid stream to the fractionation column. However, such would allow the recovery of hydrogen, hydrogen sulfide, and light overhead gases just as in the first 
With respect to claim 13, Yoon teaches wherein the pressure in the first reactor ranges from 500-5000 psig and the second from 500-2500 psig (0032), which encompass or overlap the claimed ranges. 

Claims 5, 7-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2003/0221990) as applied to claim 1, further in view of Wieber (US 2012/0248011). (Claims 7 and 12 are discussed again here under alternative arguments, along with dependent claims 13, 15 and 16.)
With respect to claims 9, 10 and 17-20, Yoon teaches all limitations previously discussed and applied here equally. Yoon is silent regarding compressing a make-up hydrogen stream in at least two-stage compressor, with a portion withdrawn upstream of the second compressor and passed to the second hydrocracking reactor and the remaining portion compressed in the second compressor and passed to the first hydrocracking reactor. Yoon does teach wherein the two reactors operate with a higher pressure in the first stage and a lower pressure in the second. 
Wieber is in the related art of hydroprocessing, and specifically two stage hydroprocessing wherein the first reactor operates at a higher pressure than the second and wherein the diesel, including kerosene, range effluent from the first reactor is separated out and passed to the second. More specifically, Wieber teaches a process for hydroprocessing in two stages at two different pressures (abstract). The first stage hydrocracks a suitable 
It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the two stage hydrogen compression and hydrogen recycle configuration taught in Wieber to the process of Yoon to obtain the predictable result of providing a common hydrogen system for supply two hydroprocessing reactors operating at different pressures. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions to yield nothing more than predictable results. 
claim 5, Wieber teaches wherein the feed to the first hydrocracking reactor may first pass through a hydrotreating reactor or bed of catalyst for reducing contaminants and improving quality in addition to cracking (0033; 0042-0046; 0029). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an upstream bed or reactor of hydrotreating catalyst to improve the quality of the effluent produced buy removal of contaminants.
With respect to claims 7 and 12, 13, 15 and 16, Yoon and Wieber teach all limitations previously discussed and applied here equally. Wieber teaches using a separator after the second reactor and before separation of the effluent in the fractionation zone to allow for the recovery of the unused hydrogen (abstract; figure). It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a second separator to the second effluent to obtain the predictable results of recovering a vapor stream containing hydrogen for recycle and pass only the liquid to the fractionator in the process of Yoon as taught in Wieber. Such also provides the benefit of being able to recycle the hydrogen through the compression system and to the first or second reactor.
With respect to claims 8 and 14, Wieber teaches sending the first effluent to a separator, the liquid to a stripper, and the stripped liquid to a fractionator (Figure 1, 0050-0052; Figure 2). Wieber also teaches wherein the second effluent is separated into a vapor and liquid, the liquid passed to a fractionating step which may be in a stripping vessel or fractionation column with reboiler (Figure 1; 0061). 
Thus, in the process of Yoon where the liquid effluents from both reactors are combined and separated in a common fractionation system, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to send the liquid stream of each reactor to a common stripper for removal of light components as taught in prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2003/0221990) as applied to claim 1, further in view of Schwimmer (US 4,132,529).	
With respect to claim 11, Yoon teaches the process of claim 1 as discussed above. Yoon is silent regarding steps for controlling the process, including the at least one additional step of: sensing at least one parameter of the process for maximizing production of heavy naphtha and generating a signal or data from the sensing; generating and transmitting a signal; or generating and transmitting data.
Controlling process units by sensing a conditions, such as temperature, pressure, flowrate, level, etc. and generating and transmitting a signal based on that information is well known in the art. For example, Schwimmer teaches controlling the temperature increase through a reaction zone having exothermic and endothermic reactions by sensing the inlet temperature, an intermediate temperature, and the outlet temperature, producing a representative signal, and transmitting the signal to the feed heater (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to sense a parameter such as temperature at the inlet or outlet of the reactor and control, generate a signal and transmit the signal to a heat exchange controller for controlling the temperature of the reactor feed to the desired temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771